IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                 March 13, 2008
                                No. 07-40290
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JOSE DAVID PEREZ-CEPEDA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                        USDC No. 5:06-CR-1057-ALL


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Jose David Perez-Cepeda appeals the 78-month sentence that was imposed
following his conviction for possession of more than five kilograms of cocaine
with intent to distribute. Perez-Cepeda argues that the district court erred by
denying his request for an additional one-level reduction to his offense level for
acceptance of responsibility. The Government did not move for such a reduction.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-40290

Consequently, the district court did not err by denying this request.       See
U.S.S.G. § 3E1.1, comment. (n.6).
      Perez-Cepeda also argues that his sentence, which was within the
pertinent guidelines range, was unreasonable. Our review of the record shows
no error in connection with Perez-Cepeda’s sentence.        The district court
committed no procedural error at sentencing, and the sentence imposed is
substantively reasonable. See Gall v. United States, 128 S. Ct. 586, 594 (2007).
The judgment of the district court is AFFIRMED.




                                       2